            Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 1 of 11

                                                                           , _ -·r:1LED
                                                                           IN CLERKS OFFICE
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                                                          2019 APR 16 AM fl: 0,7
                                             )
JONATHAN MULLANE,                            )              DOCKET NoU,S.      DISTRICT COURT
                                             )                             "DISTRICT OF MASS.
       Plainti.ft                            )
                                             )
V.                                           )
                                             )
MARYL. MORRISSEY, in both                    )              TRIAL BY JURY DEMANDED
her individual and official capacities,      )
and WASHINGTON COUNTY                        )
CRIMINAL DIVISION BENCH                      )
WARRANT NO. 11544,                           )
                                             )
               Defendants.                   )
                                             )


                              VERIFIED COMPLAINT
                    AND REQUEST FOR A PRELIMINARY INJUNCTION

       COMES NOW Plaintiff Jonathan Mullane (hereinafter, "Plaintiff") and, complaining of
Defendants the Honorable Mary L. Morrissey (hereinafter, "Judge Morrissey" or "Morrissey")
and Washington County Criminal Division Bench Warrant No. 11544 (hereinafter, collectively,
"Defendants"), brings this action for declaratory and injunctive relief under 28 U.S.C. § 1331 and
avers as follows:


                                           PARTIES


1.      Plaintiff Jonathan Mullane is a natural person and citizen of the Commonwealth of
        Massachusetts, County of Middlesex.
2.      Defendant the Honorable Mary L. Morrissey (hereinafter, "Judge Morrissey" or
        "Morrissey") is a judge in the employ of the State of Vermont, to wit, the Washington
        County Criminal Division.Judge Morrissey is a citizen of the State of Vermont.
        Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 2 of 11



3.   Washington County Criminal Division Warrant No. 11544 is a Vermont bench warrant
     issued by Judge Morrissey in the state court on January 25, 2019.


                               JURISDICTION AND VENUE


4.   This Court has z'n rem jurisdiction over Washington County Criminal Division Warrant No.
     11544. See, e.g., Marcus v. Search Warrant, 367 U.S. 717 (1961) (exercising z'n rem
     jurisdiction over a state warrant).
5.   This Court has z'n personam jurisdiction over Defendant Morrissey, as the causes of action
     herein give rise to a "federal question" within the meaning of 28 U.S.C. § 1331.
6.   Venue is proper in this District pursuant to 28 U.S.C. § 1391, because a substantial part of
     the events or omissions giving rise to the claims herein occurred in this District. The harm
     from Washington County Criminal Division Warrant No. 11544 arises specifically in this
     District.
7.   Pursuant to the holding of Ex Parte Young, 209 U.S. 123 (1908), z'nter alz'a, this Court is
     authorized to grant injunctive and declaratory relief against state officials to prevent
     prospectz've harm.
8.   The adjudication of this matter in an Article III forum at this point in time is required. Any
     federal review subsequent to the "prospective harm" -i.e., after Plaintiff is denied his right
     to be self-represented in the criminal action, and after being denied the opportunity to
     contest "probable cause" -would be rendered moot given that the harm will have already
     occurred. See, e.g., Ex Parte Young, 209 U.S. 123 (1908) (providing for Article III
     injunctive relief against state officials for prospectz've harm).
9.   Because no final judgment was entered in the foregoing state court proceeding-
     particularly given that no trial has ever taken place in this matter-the Rooker-Feldman
     doctrine does not apply to the instant action, and this matter is both ripe and justiciable in
     an Article III forum.




                                                  2
            Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 3 of 11



10.      In the case at bar, abstention 1 is inapposite and unwarranted given the lack of any adequate
         state remedy,2 because the duplicative civil and criminal actions against Plaintiff were
         brought in "bad faith," and because Plaintiff's claims pertain to substantive constitutional
         rights.
11.      Inter alia, Plaintiff now seeks relief from the prospective harm of Washington County
         Criminal Division Warrant No. 11544, and the prospective harm of not being able to
         represent himself in a criminal action, in violation of his Sixth Amendment rights. Plaintiff
         further seeks relief from the prospective harm of a violation, or continuing violation, of his
         right to due process under the Fourteenth Amendment.
12.      The United States Supreme Court held in Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
         544 U.S. 280 (2005):                                  )




               In parallel litigation, a federal court may be bound to recognize the claim- and
               issue-preclusive effects of a state-court judgment, but federal jurisdiction over
               an action does not terminate automatically on the entry of judgment in the
               state court. Nor does§ 1257 stop a district court from exercising subject-
               matter jurisdiction simply because a party attempts to litigate in federal
               court a matter previously litigated in state court. If a federal plaintiff
               "present[s] some independent claim, albeit one that denies a legal
               conclusion that a state court has reached in a case to which he was a party
               . . . , then there is jurisdiction and state law determines whether the
               defendant prevails under principles of preclusion." (Citations omitted)
               (emphasis supplied) at 293.


      13. As the First Circuit explained in Guillemard-Ginorio v. Contreras-Gomez, 585 F.3d 508
         (1st Cir. 2009):




1
  Including, without limitation, abstention doctrines under Younger v. Harris, 401 U.S. 37 (1971)
and Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976). See also
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005) ("[T]he pendency of an
action in the state court is no bar to proceedings concerning the same matter in the Federal
court having jurisdiction." At 292).
2
  As explained hereinbelow, notwithstanding a separate complaint seeking extraordinary relief, the
Supreme Court of Vermont refused to reach any of the issues herein.


                                                   3
         Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 4 of 11




           Abstention doctrines may, in various circumstances, permit or require the
           federal court to stay or dismiss the federal action in favor of the state-court
           litigation. These doctrines call upon federal courts to decline to exercise their
           properly held jurisdiction in circumstances where the interests of comity and
           federalism predominate. As a general matter, abstention should be the
           exception, not the rule. The balance of state and federal interests only
           rarely favors abstention. Only extraordinary circumstances may justify
           abdication of the virtually unflagging obligation to exercise the
           jurisdiction given the federal courts. (Emphasis supplied) at 517.


14.   In the case at bar, there are no "extraordinary circumstances" which would warrant
      abstention by this Court, and because the subject criminal action seeking duplicative
      payments from Plaintiff is brought in "bad faith."
15.   Federal actions such as the instant one seeking injunctive relief against state officials under
      both Ex Parte Young and the plain language 42 U.S.C. § 1983 constitute an exception to
      the Anti-Injunction Act of 1793. Just as it held in countless other cases, in Mitchum v.
      Foster, 407 U.S. 225,229 (1972), the Court explained in pertinent part:


           [T]his Court long ago recognized that federal injunctive relief against a state
           court proceeding can in some circumstances be essential to prevent great,
           immediate, and irreparable loss of a person's constitutional rights. Ex parte
           Young, 209 U.S.123; cf. Truax v. Raich, 239 U.S. 33; Dombrowski v. Pfister,
           380 U.S. 479. For these reasons we conclude that, under the criteria
           established in our previous decisions construing the anti-injunction statute,
           § 1983 is an Act of Congress that falls within the "expressly authorized"
           exception of that law.



                                     MATERIAL FACTS


16.   In or around November 2018, the Vermont state police issued Plaintiff both: (1) a criminal
      citation for alleged speeding; and (2) a separate civil complaint for the very same occurrence
      of alleged speeding. The arraignment in connection with the criminal citation was
      scheduled for January 2019 in the Washington County Criminal Division in Barre,
      Vermont.


                                                 4
         Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 5 of 11



17.   Inter alz"a) Plaintiff, in writing:
      (1) Requested a "probable cause" hearing, as expressly permitted under Vermont law;
      (2) Moved to dismiss the information of the State of Vermont; and
      (3) Waived his appearance at arraignment, as expressly permitted under Vermont law.
18.   In writing, the State of Vermont assented to Plaintiff's waiver of his appearance at
      arraignment, and submitted its written assent to Defendant Morrissey.
19.   Notwithstanding the foregoing, inexplicably, Defendant Morrissey refused to accept
      and/ or consider any of Plaintiff's filings, including, without limitation, Plaintiff's assented-
      to waiver of his appearance at arraignment.
20.   Subsequent to the foregoing, without explanation, Defendant Morrissey issued a bench
      warrant for Plaintiff's arrest in this action for speeding.
21.   The said warrant was Washington County Criminal Division Warrant No. 11544, issued by
      Defendant Morrissey on January 25, 2019.
22.   Via telephone, Defendant Morrissey' s docket clerk informed Plaintiff that Defendant
      Morrissey refused to accept any of Plaintiff's filings, because they were submitted by
      Plaintiff prose and not by an attorney.
23.   The said clerk further apprised Plaintiff of the fact that the sole reason for Defendant
      Morrissey's issuance of her bench warrant, to wit, Washington County Criminal Division
      Warrant No. 11544, was because Plaintiff's written waiver of his appearance had been
      submitted by Plaintiff prose.
24.   There can be no dispute that Defendant Morrissey knew, or was willful in not knowing,
      that Plaintiff intended to be self-represented: the words "prose" were conspicuously stated
      in the signature block of each and every filing submitted by Plaintiff.
25.   Further, via telephone, Plaintiff verbally informed the docket clerk of Defendant Morrissey
      that he had never hired an attorney in the subject criminal action, nor did Plaintiff have any
      intention of doing so.
26.   In addition, Plaintiff apprised the State of Vermont prior to the subject hearing, in writing,
      that he was self-represented.
27.   Under the Sixth Amendment of the United States Constitution, inter alia, Plaintiff has a
      non-negotiable right to be self-represented in a criminal matter.


                                                  5
         Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 6 of 11



28.   Inter alia) Defendant Morrissey refused to grant Plaintiff the opportunity to contest
      "probable cause," nor was Plaintiff granted a "probable cause" hearing.
29.   After Plaintiff was informed that he was not entitled to appeal any of the foregoing decisions
      of Defendant Morrissey, Plaintiff sought "extraordinary relief" from the Vermont
      Supreme Court by filing a separate complaint therefor.
30.   The Vermont Supreme Court summarily dismissed the subject complaint for
      "extraordinary relief" without a hearing.
31.   Accordingly, not only was Plaintiff denied his right to be self-represented in the subject
      criminal matter, in violation of the Sixth Amendment, Plaintiff was unlawfully denied the
      opportunity to contest "probable cause" in any state court, in contravention of the Fourth
      and Fourteenth Amendments.
32.   Plaintiff was unlawfully denied his right to contest the manifest Excessive Fines Clause
      violation. The State of Vermont now seeks monetary penalties against Plaintiff in excess of
      $1,000.00 for a single occurrence of alleged speeding through two separate actions: (1) a

      criminal action, wherein Plaintiff faces substantial monetary penalties payable to the State
      of Vermont; and (2) an entirely separate civil actlon against Plaintiff, also initiated by the
      State of Vermont, which additionally exposes Plaintiff to the imposition of monetary
      penalties-both of which were for the very same alleged occurrence of speeding.
33.   The State of Vermont now impermissibly seeks to recover twice from Plaintiff through the
      two separate actions for ohe single alleged offense, and demands that Plaintiff pay "court
      fees" for each action-in addition to the statutory penalties.
34.   Unfortunately, as a direct and foreseeable consequence of the foregoing, Plaintiff was
      denied both: (1) an "adequate state remedy;" and (2) an "adequate opportunity" to seek
      redress for any of these constitutional issues in the underlying criminal action for speeding.




                                                6
        Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 7 of 11



                                           COUNTI
                 42 U.S.C. § 1983 - Deprivation of the Sixth Amendment
                                 Right to Self-Representation


35.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby reincorporates
      them by reference as if fully restated herein.
36.   At all times relevant hereto, Defendants acted under color of state law.
37.   At all times relevant hereto, Defendant Morrissey knew, or was willful in not knowing, that
      Plaintiff was self-represented.
38.   At no time did Plaintiff engage any attorney whatsoever, and expressly stated this: (1) in
      filings submitted to Defendant Morrissey; (2) in writing to the State of Vermont; and (3)
      verbally, via telephone, to Defendant Morrissey's docket clerk. Accordingly, there can be
      no question that Defendant Morrissey was fully apprised of the status of Plaintiff's self-
      representation.
39.   Through her acts and omissions, as further described hereinabove, Defendant Morrissey
      unlawfully discriminated against Plaintiff for merely seeking to be self-represented.
40.   Inter alia, Defendant Morrissey refused to allow Plaintiff to submit any filings whatsoever
      to the state court, thereby denying him his constitutional right to petition the judiciary.
41.   Inter alia, Defendant Morrissey refused to consider Plaintiff's reasonable request for a
      "probable cause" hearing solely on account of Plaintiff's self-representation.
42.   Only injunctive relief from this Court can prevent the prospective harm that Plaintiff will
      foreseeably incur from being unable to represent himself in a criminal action.
43.   Defendant Morrissey's acts and omissions violate, inter alia, Plaintiff's absolute, non-
      negotiable right to represent himself in all criminal actions pursuant to the United States
      Supreme Court's holding in Faretta v. California, 422 U.S. 806 (1975).




                                                 7
        Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 8 of 11



                                           COUNT II
               42 U.S.C. § 1983 - Substantive and Procedural Due Process
                           pursuant to the Fourteenth Amendment

44.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby reincorporates
      them by reference as if fully restated herein.
45.   At all times relevant hereto, Defendants acted under color of state law.
46.   Through the acts and omissions of Defendant Morrissey as further described hereinabove,
      together with the unlawful issuance of the Washington County Criminal Division Bench
      Warrant No. 11544 for an alleged speeding infraction, Plaintiff faces the prospective,
      foreseeable harm of being deprived of his Fourteenth Amendment right to procedural and
      substantive due process in all criminal actions.
47.   The issuance of Washington County Criminal Division Bench Warrant No. 11544 is
      retaliatory, and discriminates against Plaintiff for being self-represented. The foregoing is
      evidenced by the fact that Defendant Morrissey herself issued the said Warrant despite the
      fact that the State of Vermont assented to Plaintiff's waiver of his personal appearance at
      arraignment.
48.   Inter alia, Plaintiff was denied the opportunity to contest Defendant Morrissey' s finding of
      probable cause.
49.   Only injunctive relief from this Court can prevent the prospective harm that Plaintiff will
      foreseeably incur.


                                          COUNTID
                              42 U.S.C. § 1983 -Probable Cause

50.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby reincorporates
      them by reference as if fully restated herein.
51.   At all times relevant hereto, Defendants acted under color of state law.
52.   Through the acts and omissions of Defendant Morrissey as further described hereinabove,
      together with the unlawful issuance of the Washington County Criminal Division Bench




                                                 8
        Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 9 of 11



      Warrant No. 11544, Plaintiff faces the prospective, foreseeable harm of being deprived of
      his right to contest probable cause.
53.   Only injunctive relief from this Court can prevent the prospective harm that Plaintiff will
      foreseeably incur.




                                             COUNT IV
                           42 U.S.C. § 1983 -Excessive Fines Clause
                              pursuant to the Eighth Amendment


54.   Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby reincorporates
      them by reference as if fully restated herein.
55.   At all times relevant hereto, Defendants acted under color of state law.
56.   As the United States Supreme Court recently held in Timbs v. Indiana, 2019 U.S. LEXIS
      1350, the Excessive Fines Clause of the Eighth Amendment extends to states such as the
      State of Vermont.
57.   The State of Vermont seeks to impose both civil and criminal monetary penalties against
      Plaintiff in excess of $1,000 for a single alleged occurrence of speeding, in violation of the
      Excessive Fines Clause.
58.   By bringing separate civil and criminal actions against Plaintiff as a "bad faith" effort to
      pressure him into paying the State of Vermont exorbitant and excessively punitive
      monetary penalties as a means of raising revenue-together with requiring Plaintiff to pay
      certain unspecified "court fees" for merely defending himself in the state court-such
      duplicative, separate actions for the very same alleged speeding offense violate the
      Excessive Fines Clause.
59.   By discriminating against Plaintiff for being self-represented, Defendant Morrissey denied
      Plaintiff, and continues to deny him, the opportunity to raise the aforesaid Excessive Fines
      Clause defense.



                                                9
            Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 10 of 11




                                                COUNTV
           42 U.S.C. § 1983 - Facial and As-Applied Challenge to 23 V.S.A. § 1097 and
                                         23 V.S.A. § 1004
                  as an Impermissible Violation of the Excessive Fines Clause


60.       Plaintiff restates and re-avers all of the foregoing paragraphs, and hereby reincorporates
          them by reference as if fully restated herein.
61.       At all times relevant hereto, Defendants acted under color of state law.
62.       Pleading in the alternative, Plaintiff states that 23 V.S.A. § 1097-a Vermont criminal
          statute for speeding, which provides for monetary penalties-is constitutionally
          impermissible, and constitutes a violation of the Excessive Fines Clause.
63.       23 V.S.A. § 1004, a civil statute, is redundant and duplicative, as it also provides for
          monetary penalties for speeding.
64.       The State of Vermont now seeks to collect monetary damages twice from Plaintiff: once
          under 23 V.S.A. § 1097, and once again under 23 V.S.A. § 1004-all for the very same
          alleged speeding offense.
65.       Defendant Morrissey unlawfully denied, and continues to deny, Plaintiff of any opportunity
          at all to contest the constitutionality of the aforesaid duplicative statutes.




                                  DEMAND FOR TRIAL BY JURY


      Plaintiff hereby demands a trial by jury on all claims, issues, and questions of fact so triable.


                                        PRAYER FOR RELIEF


          WHEREFORE, on the premises aforesaid, Plaintiff prays for relief and respectfully
requests that this Honorable Court:




                                                     10
         Case 1:19-cv-10729-IT Document 1 Filed 04/16/19 Page 11 of 11



(i)     Issue a preliminary injunction staying and/ or quashing Washington County
        Criminal Division Warrant No. 11544 until the conclusion of this action;
(ii)    Issue a mandatory injunction and order permanently barring and enjoining
        Defendants from engaging in such unlawful and unconstitutional conduct;
(iii)   Issue a mandatory injunction and order barring enforcement of the unconstitutional
        state court judgment against Plaintiff;
(iv)    Enter a declaratory judgment in favor of Plaintiff and against Defendants on all
        counts of the complaint;
(iii)   Award Plaintiff attorneys' fees, if any, together with costs and expenses; and
(iv)    Grant such further relief as this Honorable Court may deem just and proper.


                                                       Respectfully submitted,




                                                               prose
                                                       60 C yde Street, Unit #1
                                                       Somerville, MA 02145
                                                       Tel.: (617) 800-6925
                                                       j.mullane@icloud.com

        DATED: April 14, 2019



                                         VERIFICATION

I, JONATHAN MULLANE, under oath, hereby state that I have reviewed the within Verified
Complaint, and, based upon my own personal knowledge, hereby verify and affirm that the
allegations contained therein are true and accurate, and hereby certify that no material facts have
been omitted therefrom.

Signed under the pains and penalties of perjury this 14th Day of April, 2019.



                                                       JON



                                                  11
